UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 HASSAN BIN ATTASH,

                Petitioner,

                        v.                        Civil Action No. 05-1592 (RCL)

 BARACK H. OBAMA, et al.,

                Respondents.


                                            ORDER

        Upon consideration of respondents’ Unopposed Motion for Extension of Time to

Respond to a Portion of the Court’s Order of June 11, 2009, it is hereby

        ORDERED that Respondents’ motion is GRANTED nunc pro tunc. Respondents have

until September 14, 2009 to respond to that portion of the June 11, 2009 Order requiring the

production of all reasonably available evidence that shows that one particular individual used

a particular alias.



   10/1/2009                                                          /s/
 Date                                               Chief Judge Royce C. Lamberth
                                                    United States District Judge